ITEMID: 001-60571
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF BARATTELLI v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 8. On 4 May 1988 the Genoa Public Prosecutor's Office informed the applicant that criminal proceedings concerning his public duties (the applicant was a civil servant in the Ministry of Public Works) had been instituted against him. These proceedings were subsequently transferred to the Milan Public Prosecutor's Office, and on 7 September 1988 the Milan investigating judge informed the applicant that a charge of corruption was pending against him.
9. On 26 May 1989 the applicant was heard by the Milan investigating judge.
10. On 31 May 1991 the applicant and forty-four other persons were committed for trial before the Milan District Court. The first hearing, initially scheduled for 27 January 1993, took place on 12 January 1994.
11. In a judgement of 31 March 1994, the District Court, following the plea bargain procedure (“applicazione della pena su richiesta delle parti”) sentenced the applicant to one year and four months' imprisonment. This decision was filed with the registry only on 19 March 1997. It became final on 6 July 1997.
12. In the meantime, by an order of 31 July 1995, the Ministry of Public Works dismissed the applicant from his post as a consequence of his criminal conviction.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
